Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "arithmetically decoding the syntax element on the basis of a result of the performance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 23, 24, 32, 34, 35, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim, US 2013/0223528 A1.

Regarding claim 1, Lim discloses: a video decoding method, comprising:
acquiring a bitstream including a context element ([0065] discloses that an encoder selects a context model and updates occurrence probability of a bin according to the context model, [0083] discloses that updated occurrence probability derived by the encoder can be included in a header as additional information to be transmitted to the decoder.  In other words, the context model is encoded as header information.);
performing at least one of a context model determination, a probability update (As disclosed in [0093], a bitstream determinator 410 parses update information from the header of the bitstream.), and a probability interval determination (This update information changes the probability interval for the respective bins, as shown in figure 9.) on the syntax element; and
arithmetically decoding the syntax element on the basis of a result of the performance ([0090] discloses inputting the probability update information into bin decoders 430 of figure 4, which then decode using the updated probability model).

	Regarding claim 23, Lim discloses: the video decoding method of claim 1, wherein the context model determination comprises to select a probability model for the syntax element (As disclosed in [0062] discloses performing encoding/decoding for a target symbol using a probability model.).

	Regarding claim 24, Lim discloses: the video decoding method of claim 23, wherein the probability model for the syntax element of a current block is determined based on a syntax element of an adjacent block of the current block which corresponds to the syntax element of the current block 

Encoding method claims 32, 34, and 35 respectively correspond to decoding method claims 1, 23, and 24, in that they differ only in their respective recitations of “encoding method” and “decoding method”, and are rejected for the same reasons of anticipation as above for claims 1, 23, and 24.

Apparatus claims 37 and 39 are rejected for the same reasons of anticipation set forth in claims 1 and 23.  Lim discloses in [0028] A non-transitory computer-readable medium storing a bitstream, performing a method according the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 33, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Ikai, US 2021/0235080 A1.

the video decoding method of claim 1, wherein the context model determination includes a context initialization, the context initialization is performed on the first Coding Tree Unit (CTU) of a horizontal line of CTUs, and
the context initialization is performed using information of a block which is adjacent to an upper side of the first CTU.
 	However Ikai discloses in an analogous art that a CABAC context is initialized at the start of each CTU row ([0110]).	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to initialize a new context at each CTU row in the entropy coding method and apparatus of Lim, as disclosed in Ikai, in order to have independent contexts for each CTU row, thereby avoiding reuse of inaccurate context data (Ikai [0110]). 

Encoding method claim 33 corresponds to decoding method claim 21, in that they differ only in their respective recitations of “encoding method” and “decoding method”.  Encoding method claim 33 is therefore rejected for the same reasons of obviousness as above for claim 21.

	Regarding claim 36, the combination of Lim in view of Ikai discloses the limitations of claim 33, upon which depends claim 36.  This combination, specifically Lim, further discloses: a non-transitory computer-readable medium storing the bitstream generated by the video encoding method of claim 33 (See [0024].).

Apparatus claims 38 is rejected for the same reasons of obviousness set forth in claim 21.  Lim discloses in [0028] “A non-transitory computer-readable medium storing a bitstream,”
Claims 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Ikai, US 2021/0235080 A1, in view of Fu, US 2018/0234681 A1.

	Regarding claim 22, the combination of Lim in view of Ikai discloses the limitations of claim 21, upon which depends claim 22.  This combination does not disclose: the video decoding method of claim 21, wherein the context initialization is performed on the first CTU of the horizontal line of the CTUs in a tile (See [0065].).
	However Fu discloses in [0065] that video data of a frame may be divided in tiles (See [0065]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use tile partitioning with the entropy coding method and apparatus of Lim, as disclosed in Fu, because tile partitioning is standard in the art of video coding, and would have been implementable with predictable results by one of ordinary skill in the art.

Regarding claim 25, Lim discloses the limitations of claim 24, upon which depends claim 25.  Lim does not disclose explicitly: the video decoding method of claim 24, wherein the adjacent block comprises a block which is adjacent to a left side of the current block and a block which is adjacent to an upper side of the current block.
	However Fu discloses in an analogous art forming spatial neighbor probability contexts for a target block of entropy coding by using both left and upper adjacent neighboring blocks, as disclosed in [0071], and in [0046] with respect to figure 2, illustrating left 210 and upper 206 neighboring blocks of a current block.	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in Lim, the feature disclosed in Fu of using left and above neighboring blocks of a current block to update a probability/context model of a target block of entropy . 

Claims 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Ikai, US 2021/0235080 A1.

Regarding claim 26, Lim discloses the limitations of claim 23, upon which depends claim 26.  Lim does not disclose the video decoding method of claim 23, wherein the probability model for the syntax element of a current block is determined based on a prediction mode of an adjacent block of the current block.
	However, Karczewicz discloses in an analogous prior art reference directed to techniques for indicating intra-prediction mode selection using CABAC, that a context assignment module 53a may perform context assignment for each bin of a bin string using a context model calculated based on information of modified intra-prediction mode indices for neighboring blocks of video data to the top and left of the block, i.e. adjacent blocks, as disclosed in lines 42-47 of column 38.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the teaching of using a prediction mode of a neighboring block to determine a probability model of the current block, as disclosed in Karczewicz, in the invention of Lim, because use of a neighboring context during CABAC can provide relative bit savings (See Karczewicz, lines 47-57 of column 4).

	Regarding claim 27, the combination of Lim in view of Karczewicz discloses the limitations of claim 26, upon which depends claim 27.  This combination, specifically Karczewicz, further discloses: the video decoding method of claim 26, wherein the probability model for the syntax element of the current block is determined based on whether the prediction mode of the adjacent block is an intra prediction mode (See column 21, lines 32-35).

	Regarding claim 29, the combination of Lim in view of Karczewicz discloses the limitations of claim 26, upon which depends claim 27.  This combination does not disclose: the video decoding method of claim 26, wherein the probability model for the syntax element of the current block is determined based on whether the prediction mode of the adjacent block is an intra block copy mode.
	However, Hsiang discloses in an analogous art using intra block copy mode to signal the horizontal and vertical component-wise difference of a block vector difference (BVD) between neighboring blocks using first and second flags, and encoding the second flag using a context model derived based on the first flag (See [0013]). 	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the intra block copy mode signaling and associated context-based encoding of component flags, as disclosed in Hsiang, in order more efficiently to block vector differences between adjacent blocks (Hsiang, [0046]).

Allowable Subject Matter
Claims 28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the prior art, Karczewicz, generally discloses basing a context model of a current block based on the intra prediction mode(s) of neighboring blocks (Column 38, lines 42-57), there is no explicit disclosure to determine a probability model for the syntax element of the current block based on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425